info 2005-00r9 department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc tege eoeg et2 genin-110414-05 uil taxation of h-3 visa holders reference dear i this is in response to your request for general information concerning the taxation and withholding requirements for employers who hire employees who are h-3 visa holders an h-3 visa holder is a nonresident_alien who is granted permission by the bureau of citizenship and immigration services bcis to temporarily stay in the united_states and work as a trainee in certain training programs a withholding_agent is a united_states or foreign_person that has control the responsibility for withholding and reporting taxes is imposed on the withholding_agent receipt custody disposal or payment of any item_of_income of a foreign_person that is subject_to_withholding a withholding_agent may be an individual corporation partnership trust association or any other entity a withholding_agent is personally liable for any_tax required to be withheld the withholding_agent of an h-3 visa holder is responsible for withholding federal_insurance_contributions_act fica_taxes federal unemployment contributions act futa taxes and for withholding income taxes internal_revenue_code code sec_3402 relating to income_tax_withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures wages paid to nonresident_alien employees are subject_to graduated withholding under code sec_3402 in the same way as for united_states citizens and residents if the wages are effectively connected with the conduct of genin-110414-05 a united_states trade_or_business generally a nonresident_alien performing services within the united_states is deemed to be engaged in a united_states trade_or_business and the compensation is treated as effectively_connected_income code sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in sec_3121 fica_taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer and employee code sec_3101 and b impose the employee portions of the social_security_tax and medicare_tax respectively code sec_3111 and b impose the employer portions of the social_security_tax and the medicare_tax respectively code sec_3301 imposes futa_tax on wages paid_by an employer with respect to employment code sec_3121 provides the general_rule that for purposes of fica taxation the term employment means any service performed within the united_states by an employee for the person employing him irrespective of the citizenship or residence of either generally this means all aliens employed within the united_states are subject_to fica tax unless otherwise excepted sec_3306 provides a similar definition of employment for futa purposes code sec_3121 excludes from the definition of employment service which is performed by a nonresident_alien_individual for the period he is temporarily present in the united_states as a nonimmigrant under subparagraph f j m or q of sec_101 of the immigration and nationality act ina as amended and which is performed to carry out the purposes specified in subparagraph f j m or q as the case may be there is no exception from the definition of employment for fica purposes for services performed by a nonresident_alien holding an h-3 visa granted under sec_101 of the ina similarly there is no exception from the definition of employment for futa purposes for services performed by a nonresident_alien holding an h-3 visa code sec_3101 and sec_3111 also provide an exception for fica taxation to the extent that during any period in which there is in effect a totalization_agreement entered into pursuant to section of the social_security act with any foreign_country wages received by or paid to an individual shall be exempt from the fica_taxes imposed by code sec_3101 and sec_3111 to the extent that such wages are subject under such agreement to taxes or contributions for similar purposes under the social_security system of such foreign_country thus to the extent not modified by an income_tax treaty or other bilateral agreement between the foreign persons’ country of residence and the united_states a withholding_agent is required to withhold fica futa and income_tax pursuant to the statutory requirements genin-110414-05 there is no procedure for an employee to elect to forego fica or futa deductions on wages paid with respect to employment moreover nonresident_aliens are not entitled to claim exemption from income_tax_withholding in addition you may find it useful to review publication tax on aliens and publication withholding of tax on nonresident_aliens and foreign entities you may obtain a copy by calling the internal_revenue_service pincite-829-3676 or through our website at http www irs gov we hope this information is helpful to this at es cal you if you have any other so my staff questions regarding can be reached sincerely lynne camillo employment_tax branch associate chief_counsel division counsel tax exempt government entities
